DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed is PCT application No. PCT/CN2021/086573 filed on April 12, 2021, which claims the priority benefit of the following China patent applications: No. 202010370939.2, filed on April 30, 2020; No. 202010379539.8, filed on May 6, 2020; No. 202010400739.7, filed on May 11, 2020; No. 202010695466.3, filed on July 20, 2020; No. 202010962864.7, filed on September 14, 2020; No. 202011121889.0, filed on October 20, 2020, which is acknowledged.
Drawings
The drawings were received on 12/29/2021.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/31/2021 has been considered by the examiner. 
 English abstract only for the foreign patent documents because the full document has not been available in English.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17 are drawn to a method for knowledge acquisition and information retrieval, classified in G06N 5/022.
II. Claims 18-22 are drawn to method for establishing action and response characteristics by computing arrangements based on specific mathematical models, classified in G06N 7/00.

Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect. Specifically, claims 1-17 are directed to the building information retrieval and storage method and claims 18-22 are directed to the arrangement of observation data to caption action and response process using specific mathematical models that are considered distinct processes.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Examination of the two inventions therefore would require separate searches in different fields.
A telephone call was made to Charles Ho (Reg. No. 51807) on 3/30/2022  to request an oral election to the above restriction requirement, but did not result in an election being made. Applicant representative, Charles Ho, requested not to elect over the phone.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions comprise different types of circuits and methods in different classifications. Examination of the two inventions therefore require separate searches in different fields.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLUWATOSIN O ALABI/Examiner, Art Unit 2129